         Case 1:16-cv-01724-RC Document 168 Filed 08/25/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 WILDEARTH GUARDIANS, et al.,

        Plaintiffs,

 v.

 ZINKE, et al.,

        Federal Defendants,
                                                            Case No. 1:16-cv-01724-RC
 and

 WESTERN ENERGY ALLIANCE,
 PETROLEUM ASSOCIATION OF
 WYOMING, et al.

        Defendant-Intervenors.


       WESTERN ENERGY ALLIANCE AND PETROLEUM ASSOCIATION OF
           WYOMING’S NOTICE OF SUPPLEMENTAL AUTHORITY


       On August 18, 2020, the United States District Court for the District of New Mexico issued

a Memorandum Opinion and Order (Order) in the case captioned Wildearth Guardians v. David

Bernhardt, et al., Case No. 1:19-cv-00505-RB-SCY. A copy of the Order is attached as Exhibit 1.

The Order addresses issues now pending before this Court.

       Reviewing claims similar to the case at bar, Judge Brack held that the Bureau of Land

Management (BLM) complied with NEPA in offering parcels for lease in three lease sales in the

Carlsbad and Permian Basin regions of southeastern New Mexico. The court found that BLM

“complied with NEPA when it took a hard look at how its Leasing Authorizations would

cumulatively affect the regional and global environment, air quality, and water quality.” Opinion

at 13. The Court found that the BLM:
           Case 1:16-cv-01724-RC Document 168 Filed 08/25/20 Page 2 of 4




         (a)    “sufficiently accounted for the cumulative effect of oil and gas development in the

                region, and it was not required to use specific climate change methodologies to

                assess this impact.” Id. at 15;

         (b)    “places the leases in a regional and national context” by “provid[ing] a level of

                comparison for GHGs associated with oil and gas production and with total national

                emissions . . .[and] roots the analysis in countrywide energy production and applies

                ‘production percentages to estimate emissions for the [region].” Id. at 19;

         (c)    “was not required to apply the Social Cost Carbon Protocol . . ..” Id. at 22;

         (d)    “satisfied NEPA’s requirements by placing emissions in the context of current

                ozone levels and determining that emissions from development on the lease parcels

                would not have a significant effect.” Id. at 26-27.

         Further, Judge Brack found that BLM did not violate NEPA by declining to complete an

EIS for the challenged lease sales, finding that BLM’s analysis, “meets NEPA’s requirements and

is not controversial despite the charged nature of the topic.” Id. at 34.

         Finally, the New Mexico Court declined to vacate the challenged leases for purported

deficiencies, finding that remedy a “gross over-exaggeration and a mark of judicial overreach.” Id.

at 45.

         Respectfully submitted this 25th day of August 2020.




                                                  2
Case 1:16-cv-01724-RC Document 168 Filed 08/25/20 Page 3 of 4




                                  /s/ Malinda Morain
                                  Bret Sumner (DC Bar # 464494)
                                  bsumner@bwenergylaw.com
                                  Jim Martin, Pro Hac Vice
                                  jmartin@bwenergylaw.com
                                  Malinda Morain, Pro Hac Vice
                                  mmorain@bwenergylaw.com
                                  BEATTY & WOZNIAK, P.C.
                                  216 Sixteenth St., Suite 1100
                                  Denver, CO 80202-5115
                                  Telephone: 303-407-4499
                                  Fax: 800-886-6566

                                  Attorneys for Defendant-Intervenors
                                  Western Energy Alliance and Petroleum
                                  Association of Wyoming




                              3
         Case 1:16-cv-01724-RC Document 168 Filed 08/25/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 25th day of August, 2020, I filed the foregoing electronically

through the CM/ECF system, which caused the following parties or counsel to be served by

electronic means, as more fully reflected on the Notice of Electronic Filing.

                                                     /s/ Malinda Morain




                                                 4
